Citation Nr: 1303278	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  12-01 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin condition (now claimed as dermatophytosis and rash).

2.  Entitlement to service connection for a bilateral leg disability, claimed as due to frostbite.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that service connection for a skin condition, onychomycosis (now claimed as dermatophytosis and rash) was denied by a December 2006 rating decision on the basis that new and material evidence had not been submitted to reopen the previously denied claim.  In August 2008, the Veteran filed a claim to reopen his claim for service connection for a skin condition, onychomycosis (now claimed as dermatophytosis and rash).  In December 2008, the Veteran also filed a new claim for service connection for a bilateral leg disability, claimed as due to frostbite.  Although they both involve the skin, onychomycosis/dermatophytosis and frostbite are separate and distinct disabilities.  Therefore, service connection claims for onychomycosis/dermatophytosis and frostbite must be treated as two separate claims.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (holding that if there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim).  Nonetheless, in the June 2009 rating decision on appeal, the RO characterized these two separate claims as one claim for service connection for a skin condition, onychomycosis, frostbite, bilateral leg and confirmed and continued the "previous" denial of the claim.  Since the Veteran's claim for service connection for a bilateral leg disability claimed as frostbite had not been denied prior to the June 2009 rating decision, the Board has characterized the claims as stated on the title page.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

As regards the Veteran's claims for service connection for a bilateral leg disability, claimed as frostbite and the claim to reopen service connection for a skin condition claimed as onychomycosis/ dermatophytosis, the Veteran's service treatment records (STRs) include an October 1954 induction examination report which reflects a normal clinical evaluation of the Veteran's feet and lower extremities.  A July 1956 separation report also reflects a normal clinical evaluation of the Veteran's feet and lower extremities, but notes that a rash on the Veteran's foot existed prior to his service.  After service, private dermatology records dated in 1987 and 1988 show treatment for stasis dermatitis and lichen simplex chronicus, which the Veteran reported had been present since 1954.

VA treatment records include a February 2004 report which shows that the Veteran reported that he sustained frostbite to his left leg [during service].  VA treatment records also include a February 2004 report which shows that the Veteran had an ulcer of the left lateral leg and lymphangitis.  It was noted that he had a 50-years history of a chronic ulcer on the left leg.  The provisional diagnosis was cellulitis.  Additional records dated that month reflect diagnoses of left leg cellulitis and chronic leg ulcer.  It was noted that the Veteran had a chronic left skin rash and an ulcer of 50 years with a cellulitis streak that extended from an ulcer on the left shin to the left groin.  Virtual VA treatment records include a March 2008 primary care note which reflects a diagnosis of leg cramps, possibly secondary to restless leg syndrome.  A July 2011 podiatry note reflects an assessment of status post frostbite, Korean War conflict 1954 to 1956.  It also includes an assessment of flexible bilateral pes planus and idiopathic peripheral neuropathy (possibly related to alcohol abuse).

On VA examination in November 2011, the Veteran presented with complaints of a rash on his left leg since his service.  The examination provides no specific diagnosis of a skin rash, but noted that there was a non-indurated hypopigmented patch on his left leg.  The examiner opined that it is less likely than not that the Veteran's skin rash on his left leg, as noted in VA treatment records dated from February 2004 or 2006, is related to the in-service rash of the foot noted on separation examination because there was no record of a rash on his discharge physical.  In this regard, as previously stated, the July 1956 separation examination notes a pre-existing rash on the Veteran's foot.  On examination, the Veteran denied having a pre-existing rash on his foot.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions. However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds the November 2011 VA examination report to be inadequate in as much as it does not appear that the examiner considered all of the evidence of record, rather it appears that the examiner's review of the claims file consisted of consideration of the STRs and some VA treatment records dated from 2004 to 2006.  However, recent records reflect the existence of a rash on the Veteran's left shin that may be related to the Veteran's service.  In addition, the examiner's opinion appears to be inaccurate because it was premised on an inaccurate factual predicate-namely, that there was no record of a rash on the Veteran's discharge physical.  However, there is a notation regarding a rash that existed prior to the Veteran's service.  

Under these circumstances, the Board finds that a specific VA examination and medical opinion-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012), 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon, supra.

With respect to the Veteran's request to reopen his previously denied claim of entitlement to service connection for a skin condition, onychomycosis (now claimed as dermatophytosis and rash), even though the VA examination provided in November 2011 is inadequate, the duty to assist does not require VA to reopen a claim that has been disallowed except when new and material evidence has been presented or secured.  38 U.S.C.A. § 5103A(f).  Even though the threshold issue of whether new and material evidence has been submitted to reopen the claim has not been decided, 38 U.S.C.A. § 5103A(g) specifically notes that "nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate."  Thus, there is no error in the Board remanding this matter for an opinion without first reopening the claim.  Moreover, the issue of entitlement to service connection for frostbite of the legs is inextricably intertwined with the issue of a claim to reopen service connection for a skin condition, onychomycosis (claimed as dermatophytosis), as the VA examination addressing the frostbite of the legs could have a bearing on the issue of whether new and material evidence related to a skin condition including onychomycosis/dermatophytosis has been presented.  

Finally, the Board notes that post-service treatment records that have been associated with the paper claims file pertain to VA medical treatment received by the Veteran through July 2011.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim which contains VA treatment records dated through November 2011.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records from the Veteran's VA treatment records dated since November 2011 addressing the skin on the legs and feet, and associate them with the physical OR virtual claims file for review.

2.  Then, the Veteran should be afforded a VA examination by an appropriate physician to determine the nature and etiology of any skin disorder involving the bilateral legs/feet present during the pendency of this claims.

The claims folders and a pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on review of the Veteran's pertinent history and examination of the Veteran, the examiner should provide the following information:

(a)  Diagnose any current skin disability of the legs/feet, e.g., frostbite, onychomycosis, dermatophytosis, etc.

(b)  Is there clear and unmistakable evidence that any rash of the foot pre-existed the Veteran's service?

(c)  If so, is there clear and unmistakable evidence that any pre-existing rash of the foot did NOT undergo a permanent increase in severity during or as a result of his service, including due to frostbite?  Is there clear and unmistakable evidence that any permanent increase in the underlying pathology was due to natural progression of the disorder?

(d)  State with respect to any skin condition of the bilateral legs/feet present during the period of this claim, as to whether it is at 	least as likely as not (i.e., at least 50 percent probable) that the condition is etiologically related to any event, disease, or injury during the Veteran's service, including any exposure to frostbite during service.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinions, he or she should explain why the required opinions cannot be provided

3.  Then, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and him representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

